                  Case 17-11842        Doc 88     Filed 10/06/20     Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                       Baltimore Division

IN RE:                                           §
                                                 §
AUSTIN J. DANIEL                                 §        CASE NO. 17-11842
                                                 §        CHAPTER 13
       DEBTOR.                                   §



                         NOTICE OF MOTION TO MODIFY PLAN


PLEASE TAKE NOTICE that the Debtor has moved to modify his confirmed plan. Any
interested party objecting to the Motion must file a written objection with the Clerk of the United
States Bankruptcy Court for the District of Maryland, 101 W. Lombard St., Baltimore MD
21201, within thirty (30) days from the date of this notice setting forth in detail the basis of said
objection with a copy being sent to the undersigned. If an objection is filed, a hearing on the
objection will be held on December 1, 2020, at 10:00 AM, in Courtroom 2-A,

U.S. Courthouse
Baltimore Division
101 W. Lombard St.
Baltimore, MD 22101

A copy of the proposed modification accompanies this Notice.



                          DEBTOR’S MOTION TO MODIFY PLAN


       NOW COMES Austin J. Daniel, Debtor in the above-captioned bankruptcy case, by the

undersigned counsel, and moves to modify his Chapter 13 Plan as follows.

       1.      Debtor filed this case under Chapter 13 on February 10, 2017. His confirmed

plan calls for plan payments of $ $1,586.78 total for the first 23 months; then $150 per month

for twenty four (24) months, for a total of 47 months.

       2.      The Debtor has fallen behind on plan payments due to issues of job loss.           He
                  Case 17-11842      Doc 88    Filed 10/06/20    Page 2 of 6




regained employment, but then again lost work due to Covid-19.

       3.       The Debtor has paid to date $2656.78 into the plan (in addition to adequate

protection payment to his car lender) over the first 43 months since filing. The modified plan

proposes to pay a reduced $61.71 per month for 41 more months, extending the term to a total of

84 months, keeping the plan funding nearly the same but simply extending the term to the extent

allowed by the CARES Act.

       4.       The proposed modified plan meets all requirements for confirmation, and should

be confirmed.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order confirming

the modified plan filed herewith.

       Dated: October 6, 2020.

                                            Respectfully submitted,

                                            __/s/Daniel M. Press_______
                                            Daniel M. Press #07300
                                            CHUNG & PRESS, P.C.
                                            6718 Whittier Avenue, Suite 200
                                            McLean, Virginia 22101
                                            (703) 734-3800
                                            dpress@chung-press.com
                  Case 17-11842       Doc 88     Filed 10/06/20     Page 3 of 6




                                CERTIFICATE OF SERVICE

I certify that on the 6th day of October, 2020, I caused Debtor’s Motion to Modify Chapter 13
Plan (with proposed modified plan attached) to be served by CM/ECF on:

Michael J. Klima bankruptcy@peroutkalaw.com

Robert S. Thomas ECF@ch13balt.com, rthomas13@ecf.epiqsystems.com

and by first class mail postage prepaid upon all creditors on the attached matrix.



                                              __/s/Daniel M. Press_______
                                              Daniel M. Press
                                     Case 17-11842     Doc 88       Filed 10/06/20            Page 4 of 6
Label Matrix for local noticing                Atlas Acquisitions LLC                               Capital One Auto Finance
0416-1                                         Attn: Avi Schild                                     a division of Capital One, N.A.
Case 17-11842                                  294 Union St                                         P.O. Box 165028
District of Maryland                           Hackensack, NJ 07601-4303                            Irving, TX 75016-5028
Baltimore
Tue Oct 6 22:21:14 EDT 2020
Capital One Auto Finance, A Division of Capi   Baltimore                                            American InfoSource LP as agent for
c/o Michael J. Klima, Jr.                      Baltimore Division                                   Verizon
8028 Ritchie Highway                           101 West Lombard Street, Ste. 8530                   PO Box 248838
Suite 300                                      Baltimore, MD 21201-2605                             Oklahoma City, OK 73124-8838
Pasadena, MD 21122-1360

Anne Arundel County, Maryland                  Atlas Acquisitions LLC                               BG&E
Office of Law                                  294 Union St.                                        PO Box 1475
2660 Riva Road, 4th Floor                      Hackensack, NJ 07601-4303                            Baltimore, MD 21203-1475
Annapolis, MD 21401-7055


BMW Mini of Annapolis                          Capital One Auto Finance                             Capital One Auto Finance,
21 Old Mill Bottom Rd                          PO Box 255605                                        c/o Ascension Capital Group
Annapolis, MD 21409                            Sacramento, CA 95865-5605                            P.O. Box 201347
                                                                                                    Arlington, TX 76006-1347


Capital One Auto Finance, a division of Capi   Comcast                                              Comenity Bank
AIS Portfolio Services, LP                     5801 Metro Dr                                        PO Box 182120
4515 N Santa Fe Ave. Dept. APS                 Baltimore, MD 21215-3204                             Columbus, OH 43218-2120
Oklahoma City OK 73118-7901


(p)COMPTROLLER OF MAYLAND                      (p)DISCOVER FINANCIAL SERVICES LLC                   Discover Bank
BANKRUPTCY UNIT                                PO BOX 3025                                          Discover Products Inc
301 W PRESTON ST ROOM 409                      NEW ALBANY OH 43054-3025                             PO Box 3025
BALTIMORE MD 21201-2396                                                                             New Albany, OH 43054-3025


ERC                                            First Credit Services Inc                            GFC Lending, LLC
PO Box 23870                                   377 Hoes Ln Ste 300                                  PO Box 29018
Jacksonville, FL 32241-3870                    Piscataway, NJ 08854-4138                            Phoenix, AZ 85038-9018



GO Financial                                   Golds Gym International                              Johns Hopkins University Clinical Practi
PO Box 53087                                   125 E John Carpenter Fwy Ste 1300                    PO Box 64896
Phoenix, AZ 85072-3087                         Irving, TX 75062-2366                                Baltimore, MD 21264-4896



LVNV Funding                                   LVNV Funding, LLC its successors and assigns         Midland Funding
PO Box 10584                                   assignee of FNBM, LLC                                8875 Aero Dr Ste 200
Greenville, SC 29603-0584                      Resurgent Capital Services                           San Diego, CA 92123-2255
                                               PO Box 10587
                                               Greenville, SC 29603-0587

Midland Funding, LLC                           PEROUTKA, STEPHEN G                                  Patient First
Midland Credit Management, Inc. as             8028 RITCHIE HWY,STE 300                             PO Box 758941
agent for Midland Funding, LLC                 Pasadena, MD 21122-1360                              Baltimore, MD 21275-8941
PO Box 2011
WARREN, MI 48090-2011
                                     Case 17-11842           Doc 88         Filed 10/06/20       Page 5 of 6
Patient First c/o Receivables Management Sys         Quantum3 Group LLC as agent for                      Receivables Management
PO Box 8630                                          Comenity Capital Bank                                7206 HULL STREET RD SUITE 211
Richmond, VA 23226-0630                              PO Box 788                                           Richmond, VA 23235-5826
                                                     Kirkland, WA 98083-0788


Richie Automotive                                    Security Credit Services LLC                         Southwest Credit
98 GEORGIA AVE NE                                    2653 W Oxford Loop                                   4120 International Pkwy
Glen Burnie, MD 21060-6829                           Oxford, MS 38655-2929                                Carrolton, TX 75007-1958



State Of Maryland CCU                                State of Maryland DLLR                               Synchrony Bank
300 W Preston St                                     Division of Unemployment Insurance                   PO Box 965064
Baltimore, MD 21201-2308                             1100 N. Eutaw Street, Room 401                       Orlando, FL 32896-5064
                                                     Baltimore, MD 21201-2225


(p)TEMPOE LLC DBA WHY NOT LEASE IT                   Tora Newell                                          Transworld Systems
ATTN BOB HOLWADEL                                    30 Sandstone Ct. Apt. L                              PO Box 17205
720 EAST PETE ROSE WAY SUITE 400                     Annapolis, MD 21403-5728                             Wilmington, DE 19850-7205
CINCINNATI OH 45202-3576


US Attorney for the District of Maryland             US Dept of Education                                 Verizon
36 S Charles St 4th Fl                               PO Box 5609                                          500 Technology Dr
Baltimore, MD 21201-3020                             Greenville TX 75403-5609                             Weldon Spring, MO 63304-2225



West Creek Finance                                   Austin J Daniel                                      Daniel M. Press
PO Box 5518                                          307 Maple Tree Drive                                 Chung & Press, P .C.
Glen Allen, VA 23058-5518                            Apt 4A                                               6718 Whittier Ave., Ste. 200
                                                     Glen Burnie, MD 21060-8580                           McLean, VA 22101-4531


Robert S. Thomas II
300 E Joppa Road, Suite 409
Towson, MD 21286-3005




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comptroller of the Treasury                          Discover                                             Tempoe, LLC
Compliance Division, Room 409                        PO Box 15316                                         1750 Elm St #1500
301 W. Preston Street                                Wilmington, DE 19850                                 Manchester, NH 03104
Baltimore, MD 21201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                           Case 17-11842    Doc 88        Filed 10/06/20   Page 6 of 6
(u)CBCS                             End of Label Matrix
INVALID ADDRESS PROVIDED            Mailable recipients    48
                                    Bypassed recipients     1
                                    Total                  49
